Brown, O. J.
Bunn, J.
We concur in the views expressed in the opinion save the conclusion that the action to determine adverse claims should be abated.
Our view of the question is that full and adequate relief cannot be granted a defendant in the Torrens proceeding, and he should not therefore be barred from the right to institute an independent action to determine his title to the property. No judgment affirming title in a defendant can be rendered in that proceeding, and for this reason the remedy is not full and complete. While it is true as stated in the opinion that findings should be made in the Torrens proceeding which, if to the effect that a defendant owns the property, would estop the applicant in another action, or subsequent Torrens proceeding, the defendant in whose favor such finding is made is not entitled to judgment thereon, and, to give effect to the findings, and the resulting estoppel, he must bring a subsequent action in which such judgment may be rendered. He is entitled to a final judgment but cannot get it in the Torrens proceeding. That proceeding should not therefore be held a bar to the second action in which the relief may be granted. Koch v. Peters, 97 Wis. 492, 73 N. W. 25; Carr v. Lyle, 126 Mich. 655, 86 N. W. 145; Reis v. Applebaum, 170 Mich. 506, 136 N. W. 393; Pratt v. Howard, 109 Iowa, 504, 80 N. W. 546. The proper practice in such case would seem a stay of the second action until the final determination of the Torrens proceeding, and not an absolute abatement.